DETAILED ACTION
	This Office action is in response to applicant’s amendments and arguments filed 02/07/2022.  
Status of the Claims
	In applicant’s amendments, claims 2, 16, and 19 were cancelled, claims 1, 3, 5-6, 13-15, 17, and 20 were amended, and new claims 21-24 were added.  Claims 1, 3-15, 17-18, and 20-24 are currently pending and considered below. An action on the merits now follows.
Response to Amendment
The objections to the abstract of the disclosure, and the drawing, specification, and claim objections have been obviated in view of applicant’s amendments and arguments.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments, and was/were withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, lines 2-6 recite limitations regarding “a top groove” and “a bottom groove”. The claim is rendered indefinite as it is unclear if these grooves are the same grooves of claim 14 or in addition thereto. Likewise, it is unclear if claim 15 is meant to be dependent on claim 14 due to substantially similar language. Applicant is suggested to amend the claim to be dependent on Claim 1.
Claim 21, line 14 recites: “with the recess”. There is a lack of antecedent basis for this limitation within the claim. Applicant is suggested to amend the limitation to ---with a recess---.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 21-24 are rejected under 35 U.S.C. 102(A)(1) as being anticipated by US 1198524 A (Cunliffe).
	Regarding Claim 21, Cunliffe discloses a collapsible yoga block comprising: 
	a quadrilateral tube (“crate” Figure 1) including: a top panel (top 6); a bottom panel (bottom 1); 
	a left panel (side 2) secured to a left side of the top panel by a top-left hinge (hinge 17) and secured to a left side of the bottom panel by a bottom-left hinge (hinge 12); 
	and a right panel (side 3) secured to a right side of the top panel by a top-right hinge (hinge 15) and secured to a right side of the bottom panel by a bottom-right hinge (hinge 13); 
	a front cap (front end 4) pivotably attached to the bottom panel (by hinge 8); 
	and a rear cap (rear end 5) removably positioned over a rearward end of the quadrilateral tube (via hinges 13’ and 8) such that the rear cap resists rotation of the top panel, bottom panel, left panel, and right panel relative to one another (see Figure 1 wherein, when hinges 13’ are engaged with the sides 2, 3, rear end 5 prevents and locks the frame in shape as shown in Figure 1); 
	A protrusion on the top panel (cleats 20) and extending outwardly and forwardly from the forward end of the tube (see Figure 3 wherein cleats 20 extend and loop around the outer front and rear ends of the crate; cleats 20 are pivotally attached to hinges 21 and allow for the cleats to extend inwards or outwards relative to the crate) such that the protrusion seats within a recess (recesses 24) when a surface (left, right, and bottom sides as seen in Figure 1) of the front cap abuts the forward end of the quadrilateral tube and such that engagement of the protrusion with the front cap resists rotation of the top panel, bottom panel, left panel, and right panel relative to one another (hinges portion 21 of cleats 20 rests within the recess 24 and in combination with hinges 13’ prevents rotation of the sides 2,3 and locked the crate in position as shown in Figure 1).  
	Regarding Claim 22, Cunliffe further discloses the collapsible yoga block of claim 21, wherein the recess extends inwardly from a top edge of the front cap (see Figure 1 wherein recess 24 is formed on a top edge of front end 5).  
	Regarding Claim 23, Cunliffe further discloses the collapsible yoga block of claim 21, further comprising a coupler (tubular beads 16), the coupler being pivotably coupled to the bottom panel (through front 4) by a first hinge (hinge 8) and pivotably coupled to the front cap by a second hinge (front hinges 13’) offset from the first hinge (front hinges 13’ are on the left and right side of front end 4 offset from hinge 8 located on the lower end of front end 4; both hinge 13’ and hinge 8 allow for indirect rotation of tubular beads 16 relative to the bottom 1 and front end 4).  
	Regarding Claim 24, Cunliffe further discloses the collapsible yoga block of claim 21, wherein the quadrilateral tube with the front cap abutting the forward end and the rear cap abutting the rearward end define a cuboid shape (see Figure 1 wherein the create is a cuboid shape) with rounded edges (see Figure 1 wherein the out edges of the hinges are rounded), chamfered corners (see Figure 1 wherein the corners at detachable tie rods 14 are chamfered), and outer surfaces free from any protruding elements (see Figure 5 wherein the outer surfaces of the sides 1-6 are flat and free of protruding elements to allow for the flush compact configuration as shown in Figure 5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 5016570 A (Henson) in view of US 20180327138 A1 (Englert et al; henceforth Englert).
	Regarding Independent Claim 1, Henson discloses a collapsible yoga block (collapsible container 10, as a container yoga items are capable of being stored within the container) comprising: 

    PNG
    media_image1.png
    296
    398
    media_image1.png
    Greyscale

Figure 1: Henson
	a quadrilateral tube including: 
	a top panel (top wall 12); a bottom panel (bottom wall 14); 
	a left panel (left wall 16) secured to a left side of the top panel by a top-left hinge (left upper hinge 22) and secured to a left side of the bottom panel by a bottom-left hinge (left bottom hinge 26); 
	and a right panel (right wall 18) secured to a right side of the top panel by a top-right hinge (right upper hinge 24) and secured to a right side of the bottom panel by a bottom-right hinge (right lower hinge 28); 
	a front cap (wall panel 30) removably positioned over a forward end (end at wall panel 30) of the quadrilateral tube such that the front cap resists rotation of the top panel, bottom panel, left panel, and right panel relative to one another (Col. 5, lines 20-27 below; end walls 30, 32 prevent and resist rotation of the panels when in the locked position; 

    PNG
    media_image2.png
    109
    303
    media_image2.png
    Greyscale

	and a rear cap (wall panel 32) removably positioned over a rearward end of the quadrilateral tube (end at wall panel 32) such that the rear cap resists rotation of the top panel, bottom panel, left panel, and right panel relative to one another (Col. 5, lines 20-27 above).  
	wherein the front cap is secured to a first panel that is bottom panel by a hinge (hinges 34) such that the front cap can be both positioned against front edges of the top panel, bottom panel, left panel, and right panel and rotated to be positioned over an outer surface of the first panel (see arrow indicating rotation of the panel from an upper position against edges of the walls to a lower position on an outer position of the bottom wall 14).

    PNG
    media_image3.png
    239
    365
    media_image3.png
    Greyscale

Figure 2: Henson
	Henson discloses the invention as substantially claimed, see above. Henson does not disclose the hinge as a double hinge; and wherein the double hinge includes at least one coupler attached to the first panel by a first hinge and attached to the front cap by a second hinge offset from the first hinge.
	Englert teaches an analogous collapsible container solving the same issue of providing a hinge for a pivotal front panel comprising:
	a quadrilateral tube including: 
	a bottom panel (base panel 12); 
	a left panel (side wall 15) secured to a left side of the bottom (See Figure 1); 
	and a right panel and secured to a right side of the bottom panel (see Figure 1); 
	a front cap (front wall 18) removably positioned over a forward end (“front end”) of the quadrilateral tube (see Figure 1) such that the front cap resists rotation of the top panel, bottom panel, left panel, and right panel relative to one another (front wall 18 in the position shown in Figure 1 prevents the side panels and back wall from folding downward as shown in Figure 7);

    PNG
    media_image4.png
    470
    639
    media_image4.png
    Greyscale

Figure 1: Englert
	wherein the front cap is secured to a first panel that is the right panel by a double hinge (double hinge 24) such that the front cap can be both positioned against front edges of the bottom panel, left panel, and right panel (see Figure 1) and rotated to be positioned over an outer surface of the first panel (Figure 2; front wall 18 is pivoted 270 degrees from its position shown in Figure 1 to its position in Figure 2);
	wherein the double hinge includes at least one coupler (recess 34 with vertical pins 36, Figure 8) attached to the first panel by a first hinge (right apertures 42, See Figure 9) and attached to the front cap by a second hinge (left apertures 42, Figure 9) offset from the first hinge (the left and right apertures 42 are offset from one another).

    PNG
    media_image5.png
    541
    716
    media_image5.png
    Greyscale

Figures 8 and 9: Englert
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Hensen’s hinge to be a double hinge to include at least one coupler attached to the first panel by a first hinge and to the front cap by a second hinge, as taught by Englert, in order to allow the front cap to flatly abuts the outer side of the side wall and allows for unrestricted 270-degree rotation (¶ 37: Englert). 
	Regarding Claim 3, Henson in view of Englert further discloses the collapsible yoga block of claim 1, wherein the front cap is secured at a first edge to the first panel by the double hinge (Figure 1: Annotated) and includes a locking mechanism (locking member 52) closer to a second edge than to the first edge (Figure 1: Annotated), the second edge being opposite the first edge (see Figure 1).  

    PNG
    media_image6.png
    296
    493
    media_image6.png
    Greyscale

Figure 1: Henson

	Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 1198524 A (Cunliffe) in view of US 20180327138 A1 (Englert).
	Regarding Independent Claim 1, Cunliffe discloses a collapsible yoga block comprising: 
	a quadrilateral tube (“crate” Figure 1) including: 
	a top panel (top 6); a bottom panel (bottom 1); 
	a left panel (side 2) secured to a left side of the top panel by a top-left hinge (hinge 17) and secured to a left side of the bottom panel by a bottom-left hinge (hinge 12); 
	and a right panel (side 3) secured to a right side of the top panel by a top-right hinge (hinge 15) and secured to a right side of the bottom panel by a bottom-right hinge (hinge 13); 
	a front cap (front end 4) removably positioned over a forward end of the quadrilateral tube (via hinge 8) such that the front cap resists rotation of the top panel, bottom panel, left panel, and right panel relative to one another (see Figure 1 wherein, when hinges 13’ are engaged with the sides 2, 3, rear end 5 prevents and locks the frame in shape as shown in Figure 1);
	and a rear cap (rear end 5) removably positioned over a rearward end of the quadrilateral tube (via hinges 13’ and 8) such that the rear cap resists rotation of the top panel, bottom panel, left panel, and right panel relative to one another (see Figure 1 wherein, when hinges 13’ are engaged with the sides 2, 3, rear end 5 prevents and locks the frame in shape as shown in Figure 1); 
	wherein the front cap is secured to a first panel that is the bottom panel by a hinge (hinge 8) such that the front cap can be both positioned against front edges of the top panel, bottom panel, left panel (see Figure 1) and rotated to be positioned over an outer surface of the first panel (see Figure 5 wherein the panels are collapsed and stacked on each other); 
	and wherein the double hinge includes at least one coupler attached to the first panel by a first hinge and attached to the front cap by a second hinge offset from the first hinge.
	Cunliffe discloses the invention as substantially claimed, see above. Cunliffe does not disclose wherein the hinge is a double hinge and wherein the double hinge includes at least one coupler attached to the first panel by a first hinge and attached to the front cap by a second hinge offset from the first hinge.
	Englert teaches an analogous collapsible container solving the same issue of providing a hinge for a pivotal front panel comprising:
	a quadrilateral tube including: 
	a bottom panel (base panel 12); 
	a left panel (side wall 15) secured to a left side of the bottom (See Figure 1); 
	and a right panel and secured to a right side of the bottom panel (see Figure 1); 
	a front cap (front wall 18) removably positioned over a forward end (“front end”) of the quadrilateral tube (see Figure 1) such that the front cap resists rotation of the top panel, bottom panel, left panel, and right panel relative to one another (front wall 18 in the position shown in Figure 1 prevents the side panels and back wall from folding downward as shown in Figure 7);

    PNG
    media_image4.png
    470
    639
    media_image4.png
    Greyscale

Figure 1: Englert
	wherein the front cap is secured to a first panel that is the right panel by a double hinge (double hinge 24) such that the front cap can be both positioned against front edges of the bottom panel, left panel, and right panel (see Figure 1) and rotated to be positioned over an outer surface of the first panel (Figure 2; front wall 18 is pivoted 270 degrees from its position shown in Figure 1 to its position in Figure 2);
	wherein the double hinge includes at least one coupler (recess 34 with vertical pins 36, Figure 8) attached to the first panel by a first hinge (right apertures 42, See Figure 9) and attached to the front cap by a second hinge (left apertures 42, Figure 9) offset from the first hinge (the left and right apertures 42 are offset from one another).

    PNG
    media_image5.png
    541
    716
    media_image5.png
    Greyscale

Figures 8 and 9: Englert
	It would have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify Conliffe’s hinge to be a double hinge that includes at least one coupler attached to the first panel by a first hinge and to the front cap by a second hinge, as taught by Englert, in order to allow the front cap to flatly abuts the outer side of the side wall and allows for unrestricted 270-degree rotation (¶ 37: Englert). 
	Regarding Claim 5, Conliffe in view of Englert further discloses the collapsible yoga block of claim 1, further comprising a protrusion (cleat 2o with cleat recess 21) and a recess (recess24) wherein:
	The protrusion extends outwardly from a forward edge of the top panel (see Figure 3 wherein cleats 20 extend and loop around the outer front and rear ends of the crate; cleats 20 are pivotally attached to hinges 21 and allow for the cleats to extend inwards or outwards relative to the crate) and the recess extending inwardly from a top edge of the front cap (see Figure 1) such that the protrusion is positioned in the recess when the front cap abuts the forward edge of the top panel (cleat 20 resides within the recess 24 when the top 6 is closed downward and the front end 5 is pivoted upwards as shown in Figure 1).
Allowable Subject Matter
Claims 17-18, and 20 are allowed.
Claims 4, and 6-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record Henson fails to teach or render obvious the yoga block in combination with all of the elements and structural and functional relationships as claimed and further including wherein the locking mechanism is one or more first magnetic elements and one or more second magnetic elements are secured to the first panel such that the one or more first magnetic elements engage the one or more second magnetic elements when the front cap is positioned over the outer surface of the first panel.
The prior art of record teaches the double hinge locked with a latch which are not considered equivalent to applicant’s invention. It would not be obvious to modify the latch to be a magnet without significant structural modifications and without improper hindsight.
Regarding claim 6, the prior art of record Henson fails to teach or render obvious the yoga block in combination with all of the elements and structural and functional relationships as claimed and further including herein the front cap has one or more magnets secured thereto and each positioned to magnetically engage with one or more of the top-left hinge, the bottom-left hinge, the top-right hinge, and the bottom-right hinge
The prior art of record teaches the double hinge locked with a latch which are not considered equivalent to applicant’s invention. It would not be obvious to modify the latch to be a magnet without significant structural modifications and without improper hindsight.
Regarding Claim 9, the prior art of record Conliffe in view of Englert fails to teach or render obvious the yoga block in combination with all of the elements and structural and functional relationships as claimed and further including the front cap defines four inner openings, four magnets being mounted to an outer surface of the front cap over the four inner openings, an inner surface of the rear cap positioned opposite the outer surface facing the forward edges of the top panel, bottom panel, left panel, and right panel when the front cap is positioned over the forward end of the quadrilateral tube; and the top-left hinge, bottom-left hinge, top-right hinge, and bottom-right hinge each includes a pin protruding outwardly therefrom and magnetically engaging one of the four magnets through one of the four inner openings when the front cap is positioned over the forward end of the quadrilateral tube.
The prior art of record does not disclose magnets and further discloses hinges along the edges of the front cap. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the hinges to be magnets without improper hindsight and breaking the invention.
Regarding claim 13, the prior art of record Henson fails to teach or render obvious the yoga block in combination with all of the elements and structural and functional relationships as claimed and further including the flattened portion of the barrel portions of the top left hinge interfaces with the bottom panel and the flattened portion of the barrel portions of the bottom right hinge interfaces with the bottom panel.
The prior art of record teaches the flattened portions raised above the respective panel rather than interface with the panel. It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the hinges flattened portions to interface with the respective panel in the collapsed configuration without improper hindsight and without breaking the boards to achieve interfacing. 
Regarding claim 14, the prior art of record Henson fails to teach or render obvious the yoga block in combination with all of the elements and structural and functional relationships as claimed and further including the top groove extending at least 80 percent of a width of the top panel between the forward and rearward ends.
The prior art of record does not disclose a groove within the inward facing sides of the top and bottom panels and It would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the inwards facing sides to include a groove that extends between the forward and rearward ends and is 80 the width of the respective top and bottom panel without improper hindsight.
Regarding claim 17, the prior art of record Henson fails to teach or render obvious the yoga block in combination with all of the elements and structural and functional relationships as claimed and further including wherein moving the front cap and the rear cap away from the quadrilateral tube comprises disengaging one or more first magnets in the front cap from the quadrilateral tube and disengaging one or more second magnets in the rear cap from the quadrilateral tube. 
The prior art of record teaches the front cap locked with a latch which are not considered equivalent to applicant’s invention. It would not be obvious to modify the latch to be a magnet without significant structural modifications and without improper hindsight.
Regarding claim 20, the prior art of record Henson fails to teach or render obvious the yoga block in combination with all of the elements and structural and functional relationships as claimed and further including an insert removably positioned within the quadrilateral tube and including one or more rigid elements at a non-perpendicular angle relative to the top panel and the bottom panel and extending between the top-left hinge and the bottom-right hinge.
The prior art of record does not disclose an insert positioned between the top left hinge and the bottom right hinge and it would not have been obvious to one skilled in the art prior to the effective filing date of the claimed invention to modify the structure to include an insert without breaking the function of the device to hold animals.
Response to Arguments
Applicant’s arguments with respect to claim 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The prior art of record Henson is not relied upon to disclose the coupler as amended into claim 1. Claim 1 is now rejected under Henson in view of US 20180327138 A1 (Englert) which was necessitated by applicant’s amendments.
Applicant’s arguments with respect to claim 1, 5 have been considered but are moot because the new ground of rejection does not rely on any references specifically challenged in the arguments. In view of applicant’s amendments claims 1 and 5 are now rejected under Conliffe in view of Englert. 
Conclusion
The prior art made of record and not relied upon, cited in the PTO-892, is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on M - Th 7:00-5:00pm; Friday 7-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T MOORE/Examiner, Art Unit 3784                                                                                                                                                                                                        
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784